                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

UNITED STATES OF AMERICA,                      Case No. 2:19-cr-24

                    Plaintiff,                 Hon. Paul L. Maloney
      v.                                       U.S. District Judge


ALLEN MICHAEL FOSTER,

                    Defendant.
                                           /

                             ORDER OF DETENTION

      Defendant appeared before the undersigned on November 14, 2019 for an

initial appearance and arraignment on an indictment charging him with three

counts of abusive sexual contact

      Defendant is currently serving a sentencing in the Michigan Department of

Corrections and is not eligible for release.

      A detention hearing was not held in this matter because if Defendant were

released from federal custody, he would simply be returned to MDOC custody.

      IT IS THEREFORE ORDERED that Defendant will remain detained in

federal custody pending further proceedings.



Date: November 14, 2019             BáB `ttÜàxÇ ixÜÅttà
                                   MAARTEN VERMAAT
                                   UNITED STATES MAGISTRATE JUDGE
